UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [ X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-33795 HOME FEDERAL BANCORP, INC. (Exact name of registrant as specified in its charter) Maryland 68-0666697 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (208) 466-4634 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[]Accelerated filer[X] Non-accelerated filer[]Smaller reporting company[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:Common Stock, $.01 par value per share, 15,117,416 shares outstanding as of August 3, 2012. HOME FEDERAL BANCORP, INC. FORM 10-Q TABLE OF CONTENTS PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS 2 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 30 ITME 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 49 ITEM 4. CONTROLS AND PROCEDURES 51 PART II – OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 53 ITEM 1A. RISK FACTORS 53 ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 53 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 53 ITEM 4. MINE SAFETY DISCLOSURES 53 ITEM 5. OTHER INFORMATION 53 SIGNATURES 55 Item 1.Financial Statements HOME FEDERAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (In thousands, except share data) (Unaudited) June 30,2012 December 31, 2011 ASSETS Cash and cash equivalents $ $ Investments available-for-sale, at fair value Loans and leases receivable, net of allowance for loan and lease losses of $12,620 and $14,171 Accrued interest receivable Federal Deposit Insurance Corporation (“FDIC”) indemnification receivable, net Bank owned life insurance Real estate owned and other repossessed assets (“REO”) Federal Home Loan Bank (“FHLB”) stock, at cost Property and equipment, net Core deposit intangible Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Deposit accounts: Noninterest-bearing demand $ $ Interest-bearing demand Money market Savings Certificates Total deposit accounts Advances by borrowers for taxes and insurance Accrued interest payable Repurchase agreements Deferred compensation Other liabilities Total liabilities STOCKHOLDERS’ EQUITY Serial preferred stock, $.01 par value; 10,000,000 authorized; issued and outstanding: none Common stock, $.01 par value; 90,000,000 authorized; issued and outstanding: Jun. 30, 2012 - 17,512,197 issued; 15,255,366 outstanding Dec. 31, 2011 - 17,512,197 issued; 15,664,706 outstanding Additional paid-in capital Retained earnings Unearned shares issued to employee stock ownership plan ) ) Accumulated other comprehensive income Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes. 2 HOME FEDERAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except share data) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Interest income: Loans and leases $ Investment securities Other interest 71 Total interest income Interest expense: Deposits FHLB advances and other borrowings 16 37 Total interest expense Net interest income Provision for loan losses ) ) Net interest income after provision for loan losses Noninterest income: Service charges and fees Gain on sale of loans 1 Gain on sale of securities Gain on sale of fixed assets and REO FDIC indemnification recovery (provision) ) ) Accretion (impairment) of FDIC indemnification asset ) ) Other Total noninterest income 29 Noninterest expense: Compensation and benefits Occupancy and equipment Data processing Advertising Postage and supplies Professional services Insurance and taxes Amortization of intangibles Provision for REO Other Total noninterest expense Income (loss) before income taxes ) ) Income tax provision (benefit) ) ) Net income (loss) $ $ ) $ $ ) Earnings (loss) per common share: Basic $ $ ) $ $ ) Diluted ) ) Weighted average number of shares outstanding: Basic Diluted Dividends declared per share: $ See accompaying notes. 3 HOME FEDERAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (In thousands) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Net income (loss) $ $ ) $ $ ) Other comprehensive income: Change in unrealized holding gain on investments available-for-sale, net of taxes of $1,013, $1,861, $1,406, and $1,909, respectively Adjustment for realized gains on sales of investments, net of taxes of($236), $0, ($445) and $0, respectively ) ) Other comprehensive income Comprehensive income $ See accompaying notes. 4 HOME FEDERAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (In thousands, except share data) (Unaudited) Common Stock Additional Unearned Shares Accumulated Other Comprehensive Shares Shares Paid-In Capital Retained Earnings Issued to ESOP Income (Loss) Total Balance at January 1, 2012 $ ) $ $ Restricted stock issued, net of forfeitures and redemption for taxes ) ) ESOP shares committed to be released 10 Share-based compensation Stock repurchase ) (4 ) ) ) Dividends paid ($0.11 per share) ) ) Net income Other comprehensive income Balance at June 30, 2012 $ ) $ $ See accompaying notes. 5 HOME FEDERAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to cash provided by operating activities: Depreciation and amortization Amortization of core deposit intangible Impairment (accretion) of FDIC indemnification receivable ) Net amortization of premiums and discounts on investments Gain on sale of loans, net (1 ) ) Gain on sale of securities available-for-sale, net ) Gain on sale of fixed assets and repossessed assets, net ) ) ESOP shares committed to be released Share based compensation expense Provision for loan losses ) Valuation provision on real estate and other property owned Accrued deferred compensation expense, net 68 Net deferred loan fees ) 73 Deferred income tax (provision) benefit ) 26 Proceeds from sale of loans held for sale 1 Originations of loans held for sale ) Net increase in cash surrender value of bank owned life insurance ) ) Change in assets and liabilities: Interest receivable ) Other assets ) Interest payable ) ) Other liabilities ) ) Net cash provided from operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Principal repayments, maturities and calls of securities available-for-sale Proceeds from sales of securities available-for-sale Purchase of securities available–for-sale ) ) Reimbursement of loan losses under loss share agreement Net decrease in loans Proceeds from sales of fixed assets and repossessed assets Purchases of property and equipment ) ) Net cash provided from (used by) investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Net decrease in deposits ) ) Net increase in advances by borrowers for taxes and insurance Repayment of FHLB borrowings ) Net decrease in securities sold under obligation to repurchase ) ) Proceeds from exercise of stock options Repurchases of common stock ) ) Dividends paid ) ) Net cash used by financing activities ) ) NET DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ (Continued) See accompaying notes. 6 HOME FEDERAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (continued) (In thousands) (Unaudited) Six Months Ended June 30, SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid (received) during the period for: Interest $ $ Taxes ) NONCASH INVESTING AND FINANCING ACTIVITIES: Acquisition of real estate owned and other assets in settlement of loans $ $ Fair value adjustment to securities available-for-sale, net of taxes See accompaying notes. 7 HOME FEDERAL BANCORP, INC. AND SUBSIDIARY SELECTED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1 - Basis of Presentation The consolidated financial statements presented in this report include the accounts of Home Federal Bancorp, Inc., a Maryland corporation (the “Company”), and its wholly-owned subsidiary, Home Federal Bank (the “Bank”), which is a state-chartered commercial bank headquartered in Nampa, Idaho.As used throughout this report, the term the “Company” refers to Home Federal Bancorp, Inc., and its consolidated subsidiary, unless the context otherwise requires. The consolidated financial statements of the Company have been prepared in conformity with U.S. generally accepted accounting principles for interim financial information and are unaudited. All significant intercompany transactions and balances have been eliminated. In the opinion of the Company’s management, all adjustments consisting of normal recurring adjustments necessary for a fair presentation of the financial condition and results of operations for the interim periods included herein have been made. Operating results for the three and six month periods ended June 30, 2012, are not necessarily indicative of the results that may be expected for future periods. On January 24, 2012, the Company reported its decision to change its fiscal year end to December 31 from a fiscal year ending on September 30. This change in fiscal year end makes the Company’s year-end coincide with the regulatory reporting periods now effective with the Company’s reorganization to a bank holding company and the Bank’s conversion to a commercial bank that occurred on May 31, 2011. As a result of the change in fiscal year, the Company filed a transition report on Form 10-QT covering the transition period from October 1, 2011 to December 31, 2011. References the Company makes to a particular year (for example, 2010) in this report applies to the Company’s fiscal year and not the calendar year, unless otherwise noted. On July 30, 2010, the Bank entered into a purchase and assumption agreement with the FDIC to assume all of the deposits and acquire certain assets of LibertyBank, headquartered in Eugene, Oregon (the “LibertyBank Acquisition”). In August 2009, the Bank entered into a purchase and assumption agreement with the FDIC to assume all of the deposits and certain assets of Community First Bank, headquartered in Prineville, Oregon (the “CFB Acquisition”).All of the loans purchased in the CFB Acquisition and the majority of loans and leases purchased in the LibertyBank Acquisition are included under the loss sharing agreements with the FDIC and are referred to as “covered loans.”Real estate owned and repossessed assets (“REO”) acquired in the CFB Acquisition and the LibertyBank Acquisition that are also included in the loss sharing agreements are referred to as “covered REO.”The covered loans and covered REO are collectively referred to as “covered assets.” Loans and foreclosed and repossessed assets not subject to loss sharing agreements with the FDIC are referred to as “noncovered loans” or “noncovered assets.” Certain information and note disclosures normally included in the Company’s annual consolidated financial statements have been condensed or omitted. Therefore, these consolidated financial statements and notes thereto should be read in conjunction with the audited financial statements and notes included in the Company’s Annual Report on Form 10-K for the fiscal year ended September 30, 2011 (“2011 Form 10-K”), filed with the Securities and Exchange Commission (“SEC”) on December 14, 2011. Certain reclassifications have been made to prior year’s financial statements in order to conform to the current year presentation. The reclassifications had no effect on previously reported net income (loss) or equity. Note 2 - Recent Accounting Pronouncements In December 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011-12, Comprehensive Income (Topic 220) – Deferral of the Effective Date for Amendments to the Presentation of Reclassifications of Items Out of Accumulated Other Comprehensive Income in Accounting Standards Update No.2011-05. ASU2011-12 defers changes in ASU 2011-05 that relate to the presentation of reclassification adjustments to allow the FASB time to redeliberate whether to require presentation of such adjustments on the face of the financial statements to show the effects of reclassifications out of accumulated other comprehensive income 8 on the components of net income and other comprehensive income. ASU2011-12 allows entities to continue to report reclassifications out of accumulated other comprehensive income consistent with the presentation requirements in effect before ASU 2011-05. All other requirements in ASU 2011-05 are not affected by ASU 2011-12.ASU2011-12 did not have a significant impact on the Company’s Consolidated Financial Statements. In May 2011, the FASB issued ASU 2011-04, Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs (International Financial Reporting Standards).This guidance is effective for the first interim or annual period beginning on or after December 15, 2011, and will be applied prospectively beginning in the period of adoption.The amendments change the wording used to describe requirements for measuring fair value under U.S. GAAP to be more consistent with IFRSs.The adoption of this guidance did not have a material effect on the Company’s Operating Results or Financial Condition, but the additional disclosures are included in this Form 10-Q. Note 3 - Earnings (Loss) Per Share The Company has granted stock compensation awards with non-forfeitable dividend rights, which are considered participating securities. Accordingly, earnings (loss) per share (“EPS”) is computed using the two-class method as required by ASC 260-10-45. Basic EPS is computed by dividing net income (or loss) allocated to common stock by the weighted average number of common shares outstanding during the period which excludes the participating securities. Diluted EPS includes the dilutive effect of additional potential common shares from stock compensation awards, but excludes awards considered participating securities. ESOP shares are not considered outstanding for EPS until they are committed to be released. The following table presents the computation of basic and diluted EPS for the periods indicated (in thousands, except share and per share data): Three Months Ended June 30, Six Months Ended June 30, Net income (loss) $ $ ) $ $ ) Allocated to participating securities (4 ) ) 12 Net income (loss) allocated to common shareholders $ $ ) $ $ ) Weighted average common shares outstanding, gross Less:Average unearned ESOP shares ) Less:Average participating securities ) Weighted average common shares outstanding, net Net effect of dilutive restricted stock Weighted average shares and common stock equivalents Income (loss) per common share: Basic $ $ ) $ $ ) Diluted ) ) Options excluded from the calculation due to their anti-dilutive effect on EPS 9 Note 4 - Investment securities Investment securities available-for-sale consisted of the following at the dates indicated (dollars in thousands): Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value Percent of Total June 30, 2012 Obligations of U.S. Government-sponsored enterprises (“GSE”) $ % Obligations of states and political subdivisions ) Mortgage-backed securities, GSE-issued ) Mortgage-backed securities, private label ) Total $ $ $ ) $ % December 31, 2011 Obligations of U.S. GSE $ $ $ ) $ % Obligations of states and political subdivisions ) Corporate note, FDIC-guaranteed 2 Mortgage-backed securities, GSE-issued ) Mortgage-backed securities, private label ) Total $ $ $ ) $ % For the quarter ended June 30, 2012, proceeds from sales of securities available-for-sale amounted to $30.4 million.Gross realized gains on these sales totaled $603,000, partially offset by a tax provision of $236,000.There were no gross realized losses during the period.For the six months ended June 30, 2012, proceeds from sales of securities available-for-sale were $56.1 million.Gross realized gains on these sales totaled $1.1 million, partially offset by a tax provision of $445,000.There were no gross realized losses during the period.We did not sell any securities during the quarter or six months periods ended June 30, 2011. The fair value of impaired securities, the amount of unrealized losses and the length of time these unrealized losses existed for the periods indicated were as follows (in thousands): Less Than 12 Months 12 Months or Longer Total Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses June 30, 2012 Obligations of states and political subdivisions $ $ ) $ ) Mortgage-backed securities, GSE-issued ) 10 ) Mortgage-backed securities, private label ) ) Total $ $ ) $ $ ) $ $ ) December 31, 2011 Obligations of U.S. GSE $ $ ) $ ) Obligations of states and political subdivisions ) ) Mortgage-backed securities, GSE-issued ) (8 ) ) Mortgage-backed securities, private label ) ) Total $ $ ) $ $ ) $ $ ) Management has evaluated these securities and has determined that the decline in fair value is not other than temporary. These securities have contractual maturity dates and management believes it is probable that principal 10 and interest balances on these securities will be collected based on the performance, underwriting, credit support and vintage of the loans underlying the securities. However, continued deteriorating economic conditions may result in degradation in the performance of the loans underlying these securities in the future.The Company has the ability and intent to hold these securities for a reasonable period of time for a forecasted recovery of the amortized cost. The Company does not intend to sell these securities and it is not likely that the Company would be required to sell securities in an unrealized loss position before recovery of its cost basis. The contractual maturities of investment securities available-for-sale are shown below (in thousands). Expected maturities may differ from the contractual maturities of such securities because borrowers have the right to prepay obligations without prepayment penalties. June 30, 2012 December 31, 2011 Amortized Cost Fair Value Amortized Cost Fair Value Due within one year $ Due after one year through five years Due after five years through ten years Due after ten years Mortgage-backed securities Total $ As of June 30, 2012 and December 31, 2011, the Bank pledged investment securities for the following obligations (in thousands): June 30, 2012 December 31, 2011 Amortized Cost Fair Value Amortized Cost Fair Value FHLB borrowing line of credit $ Federal Reserve Bank Repurchase agreements Deposits of municipalities and public units Total $ 11 Note 5 - Loans Receivable and Allowance for Loan Losses Loans receivable are summarized by collateral type as follows (dollars in thousands): June 30, 2012 December 31, 2011 Amount Percent of Gross Amount Percent of Gross Real estate: One-to-four family residential $ % $ % Multifamily residential Commercial real estate Total real estate Real estate construction: One-to-four family residential Commercial and land development Total real estate construction Consumer: Home equity Automobile Other consumer Total consumer Commercial business Leases Gross loans % % Deferred loan costs (fees), net ) Allowance for loan losses ) ) Loans receivable, net $ $ 12 The following tables present loans at their recorded investment; therefore, the balances in the tables below may differ from the loan portfolio table above. Recorded investment includes the unpaid principal balance or the carrying amount of loans plus accrued interest less charge offs and net deferred loan fees. Accrued interest on loans was $1.2 million and $1.3 million as of June 30, 2012 and December 31, 2011, respectively. Delinquent and nonaccrual loans. The following tables present the recorded investment in nonperforming loans and an aging of performing loans by class as of June 30, 2012 and December 31, 2011 (in thousands): June 30, 2012 Nonperforming Loans Nonaccrual Past Due 90 or More Days, Still Accruing Total Loans Delinquent 30-59 Days Loans Delinquent 60-89 Days Loans Not Past Due Total Loans Noncovered loans Real estate: One-to-four family residential $ Multifamily residential Commercial real estate Total real estate Real estate construction: One-to-four family residential Commercial real estate Total real estate construction Consumer: Home equity 24 Automobile Other consumer 3 Total consumer 24 Commercial business 55 Leases Total noncovered loans Covered loans Real estate: One-to-four family residential 63 Multifamily residential Commercial real estate Total real estate 63 Real estate construction: One-to-four family residential Commercial real estate Total real estate construction Consumer: Home equity Automobile Other consumer 35 Total consumer 35 Commercial business Leases Total covered loans 98 Total gross loans $ 13 December 31, 2011 Nonperforming Loans Nonaccrual Past Due 90 or More Days, Still Accruing Total Loans Delinquent 30-59 Days Loans Delinquent 60-89 Days Loans Not Past Due Total Loans Noncovered loans Real estate: One-to-four family residential $ Multifamily residential Commercial real estate Total real estate Real estate construction: One-to-four family residential Commercial real estate Total real estate construction Consumer: Home equity 55 Automobile Other consumer 2 2 6 8 Total consumer 61 Commercial business Leases Total noncovered loans Covered loans Real estate: One-to-four family residential Multifamily residential Commercial real estate Total real estate Real estate construction: One-to-four family residential Commercial real estate Total real estate construction Consumer: Home equity Automobile Other consumer 5 5 Total consumer Commercial business Leases Total covered loans Total gross loans $ 14 Loan Classification. The Company categorizes loans into risk categories based on relevant information about the ability of borrowers to service their debt such as current financial information, historical payment experience, credit documentation, public information, and current economic trends, among other factors.The Company analyzes loans individually by classifying the loans as to credit risk.This analysis is performed on a monthly basis.The Company uses the following definitions for risk classification ratings: Watch: Loans that possess some reason for additional management oversight, such as correctable documentation deficiencies, recent financial setbacks, deteriorating financial position, industry concerns, and failure to perform on other borrowing obligations. Loans with this classification are to be monitored in an effort to correct deficiencies and upgrade the credit if warranted. At the time of this classification, they are not believed to expose the Company to significant risk. Special Mention: Performing loans that have developed minor credit weaknesses since origination. Evidence of credit weakness include the primary source of repayment has deteriorated and no longer meets debt service requirements as defined in Company policy, the borrower may have a short track record and little depth of management, inadequate current financial information, marginal capitalization, and susceptibility to negative industry trends. The primary source of repayment remains viable but there is increasing reliance on collateral or guarantor support. Substandard:A loan is considered substandard if it is inadequately protected by the current net worth, liquidity and paying capacity of the borrower or collateral pledged. Substandard assets include those characterized by the distinct possibility that the Company will sustain some loss if the deficiencies are not corrected. Doubtful:Loans classified as doubtful have all the weaknesses inherent in those classified substandard with the added characteristic that the weaknesses present make collection or liquidation in full highly questionable and improbable on the basis of currently existing facts, conditions and values. Loss:This classification of loans includes loans that are considered uncollectible and of such little value that their continuance as an active asset is not warranted. This does not mean the loan has no salvage value, but is neither desirable nor practical to defer writing off this asset at this time. Once a determination has been made that a loss exists, the loss amount will be charged-off. As a result, generally, the Company will not report loan balances as “Loss.” Loans not meeting the criteria above are considered to be Pass rated loans. The Pass classification also includes homogenous loans (such as one-to-four family residential and consumer loans) unless the borrower experiences a delinquency or requests a modification, at which point the loan is graded as specified above. 15 As of June 30, 2012 and December 31, 2011, and based on the most recent analysis performed, the risk category of loans by portfolio class is as follows (in thousands): June 30, 2012 Pass Watch Special Mention Substandard Doubtful Total Loans Noncovered loans Real estate: One-to-four family residential $ $ 40 $ Multifamily residential Commercial real estate Total real estate Real estate construction: One-to-four family residential Commercial real estate Total real estate construction Consumer: Home equity Automobile 4 Other consumer 23 33 Total consumer 33 Commercial business Leases Total noncovered loans Covered loans Real estate: One-to-four family residential Multifamily residential 64 Commercial real estate Total real estate Real estate construction: One-to-four family residential Commercial real estate Total real estate construction Consumer: Home equity 80 Automobile 5 Other consumer 8 15 Total consumer 93 Commercial business Leases Total covered loans Total gross loans $ 16 December 31, 2011 Pass Watch Special Mention Substandard Doubtful Total Loans Noncovered loans Real estate: One-to-four family residential $ Multifamily residential Commercial real estate Total real estate Real estate construction: One-to-four family residential Commercial real estate Total real estate construction Consumer: Home equity 40 Automobile 5 Other consumer 64 41 Total consumer 81 Commercial business Leases Total noncovered loans Covered loans Real estate: One-to-four family residential Multifamily residential Commercial real estate Total real estate Real estate construction: One-to-four family residential Commercial real estate Total real estate construction Consumer: Home equity Automobile Other consumer 14 22 Total consumer Commercial business Leases Total covered loans Total gross loans $ Impaired Loans. A loan is considered impaired when, based upon currently known information, it is deemed probable that the Company will be unable to collect all amounts due as scheduled according to the original terms of the agreement with the borrower. Additionally, all troubled debt restructurings (“TDRs”) are considered impaired. 17 The following tables present loans deemed impaired by portfolio class as of June 30, 2012 and December 31, 2011, and during the three and six months ended June 30, 2012 and 2011 (in thousands): June 30, 2012 Average Recorded Investment Unpaid Principal Balance Recorded Investment Allowance for Loan Losses Allocated Three Months Ended June 30, 2012 Six Months Ended June 30, 2012 Noncovered loans With no related allowance recorded: Real estate: One-to-four family residential $ Commercial real estate Total real estate Real estate construction: One-to-four family residential Commercial real estate Total real estate construction Consumer: Home equity Automobile 29 30 Other consumer 10 10 Total consumer Commercial business Total noncovered loans with no related allowance With an allowance recorded: Real estate: One-to-four family residential ) Multifamily residential ) Commercial real estate ) Total real estate ) Real estate construction: One-to-four family residential ) Commercial real estate ) Total real estate construction ) Home equity ) Commercial business Total noncovered loans with an allowance recorded ) Covered loans With no related allowance recorded: Real estate: One-to-four family residential Commercial real estate Total real estate Commercial real estate construction Home equity Commercial business and leases 30 16 Total covered loans with no related allowance Total impaired loans $ $ $ ) $ $ At June 30, 2012, the unpaid principal balance for purposes of this table includes $2.6 million that was partially charged-off but not forgiven. 18 December 31, 2011 Average Recorded Investment Unpaid Principal Balance Recorded Investment Allowance for Loan Losses Allocated Three Months Ended June 30, 2011 Six Months Ended June 30, 2011 Noncovered loans With no related allowance recorded: Real estate: One-to-four family residential $ Commercial real estate Total real estate Real estate construction: One-to-four family residential Commercial real estate Total real estate construction Consumer: Home equity Automobile 25 25 3 Other consumer 17 17 Total consumer Commercial business Total noncovered loans with no related allowance With an allowance recorded: Real estate: One-to-four family residential ) Commercial real estate ) Total real estate ) Real estate construction: One-to-four family residential ) Commercial real estate ) Total real estate construction ) Home equity ) Commercial business Total noncovered loans with an allowance recorded ) Covered loans With no related allowance recorded: Real estate: One-to-four family residential Commercial real estate Total real estate Commercial real estate construction Consumer: Home equity 9 6 Consumer 4 4 Total consumer 9 6 Commercial business and leases Total covered loans with no related allowance Total impaired loans $ $ $ ) $ $ At December 31, 2011, the unpaid principal balance for purposes of this table includes $5.2 million that has been partially charged-off but not forgiven.Interest income recorded on impaired loans was immaterial during the three and six months ended June 30, 2012 and 2011. 19 Allowance for Loan Losses. The following table presents the balance in the allowance for loan losses and the recorded investment in loans by portfolio segment and based on impairment method as of June 30, 2012 and December 31, 2011 (in thousands): June 30, 2012 Allowance for Loan Losses Recorded Investment Individually Evaluated for Impairment Collectively Evaluated for Impairment Acquired with Deteriorated Credit Quality Individually Evaluated for Impairment Collectively Evaluated for Impairment Acquired with Deteriorated Credit Quality Noncovered loans One-to-four family residential $ Commercial real estate and multifamily Real estate construction Home equity Consumer Commercial business Leases 47 Total noncovered Covered loans One-to-four family residential 18 13 Commercial real estate and multifamily 34 Real estate construction Home equity Consumer 48 50 Commercial business 16 Leases Total covered Total $ December 31, 2011 Allowance for Loan Losses Recorded Investment Individually Evaluated for Impairment Collectively Evaluated for Impairment Acquired with Deteriorated Credit Quality Individually Evaluated for Impairment Collectively Evaluated for Impairment Acquired with Deteriorated Credit Quality Noncovered loans One-to-four family residential $ Commercial real estate and multifamily Real estate construction Home equity Consumer 71 42 Commercial business Leases 64 Total noncovered Covered loans One-to-four family residential 30 Commercial real estate and multifamily Real estate construction Home equity Consumer 32 10 4 42 Commercial business Leases Total covered Total $ 20 Activity in the allowance for loan losses by portfolio segment for the three months ended June 30, 2012 and 2011 was as follows (in thousands): As of March 31, 2012 Provisions Charge-Offs Recoveries As of June 30, 2012 Noncovered loans One-to-four family residential $ $
